Tuesday          20th

          June, 2000.


Vaughan's Landscaping & Maintenance and
 Virginia Farm Bureau Fire & Casualty
 Insurance Company,                                           Appellants,

against      Record No. 1667-98-4
             Claim No. 183-34-74

Timothy Jason Dodson,                                         Appellee.


                        Upon a Rehearing En Banc

     Before Chief Judge Fitzpatrick, Judges Benton, Coleman, Elder,
          Bray, Annunziata, Bumgardner and Senior Judge Overton


             Kevin M. Rose (Wharton, Aldhizer & Weaver,
             P.L.C., on brief), for appellants.

             Jerry O. Talton for appellee.


          On June 29, 1999, a panel of this Court reversed the

decision of the Workers' Compensation Commission awarding benefits to

Timothy Jason Dodson.   See Vaughan's Landscaping & Maintenance v.

Dodson, 30 Va. App. 135, 515 S.E.2d 800 (1999).    We stayed the

mandate of that decision and granted a rehearing en banc, which was

heard on March 30, 2000.

          Upon rehearing en banc, the judgment of the commission is

affirmed without opinion by an evenly divided Court.   Accordingly,

the opinion previously rendered by a panel of this Court on
June 29, 1999 is withdrawn, and the mandate entered on that date is

vacated.

           Chief Judge Fitzpatrick, Judges Benton, Elder and

Annunziata voted to affirm the judgment of the commission.

           Judges Coleman, Bray, Bumgardner and Overton voted to

reverse the judgment of the commission.

           This order shall be published and certified to the Virginia

Workers' Compensation Commission.


                            A Copy,

                                 Teste:

                                                Clerk




                                    -2-